UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-2189


GENEVA B. LIVINGSTON,

                Plaintiff - Appellant,

          v.

CAROLYN W. COLVIN, Acting Commissioner of Social Security,

                Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:11-cv-00501-WO-JEP)


Submitted:   August 28, 2015                 Decided:   September 9, 2015


Before NIEMEYER, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William   Lee   Davis,  III,  Lumberton,  North   Carolina,  for
Appellant.    Ripley Rand, United States Attorney, Greensboro,
North Carolina; Sarah Choi, Special Assistant United States
Attorney, SOCIAL SECURITY ADMINISTRATION, Boston, Massachusetts,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Geneva    B.     Livingston       appeals      the   district    court’s       order

upholding the Commissioner’s denial of Livingston’s application

for disability benefits and supplemental security income.                            Our

review   of    the       Commissioner’s           determination     is     limited    to

evaluating    whether      the   findings         are   supported     by   substantial

evidence and whether the correct law was applied.                        See Mascio v.

Colvin, 780 F.3d 632, 634 (4th Cir. 2015).                     We have thoroughly

reviewed the parties’ briefs, the administrative record, and the

joint    appendix,         and    we      discern         no   reversible         error.

Accordingly,        we     affirm       the       district     court’s          judgment.

Livingston     v.     Colvin,     No.     1:11-cv-00501,          2014 WL 4850447

(M.D.N.C.     Sept.      29,   2014).     We       dispense    with   oral       argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                                 AFFIRMED




                                              2